DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irfan Hassam-Malani on 2/2/22.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 19, line 1, 
-- 18 -- has been inserted, replacing “1”.
Allowable Subject Matter
Claims 1-20 allowed. The following is an examiner’s statement of reasons for allowance:
While U.S. Pub. No. 2017/0364056 to Ono, supplied by applicant, teaches the following: 
1, 10, 16, 7-8, 13-14, 19-20. A method, a computer program product for facilitating generating operating parameters, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, 
a modeling component that generates tool life models (paragraph 126-128, Taylors tool life equation with multiple versions of coefficients seen in Fig. 2; And/or, paragraph 135-139, remaining life rate equations) using a tool wear data set (paragraph 129, “Note that the reason why the width of cut is taken into account is that the temperature of a cutting edge of a cutting tool in cutting varies in accordance with the width of cut, for example because, in the case where the cutting tool is an end mill, there is a racing time; as a result thereof, the state of wear of the cutting tool and the tool life time of the cutting tool vary and, in response thereto, the values of the coefficient n and coefficient C vary”, the n and C read on tool wear data set being in used to generate the Taylors equation), 
wherein the tool wear data set is based on 
production data or predetermined data (paragraph 147-152, the n and C are recognized based on, e.g., influencing factors from codes contained in NC program; Or, paragraph 163, the n and C are recognized based on received information of machining conditions predetermined by operator); and 
a recommendation component that generates operating parameters for machining operations (paragraph 161-173, adapted cutting speed calculator calculates cutting speed) based on the tool life models (paragraph 161-173, based on the 

And, U.S. Pat. No. 5,903,474 to Sadler, supplied by applicant, teaches 
1, 10, 16, 7-8, 13-14, 19-20. A method, a computer program product for facilitating generating operating parameters, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, and system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory, wherein the program instructions executable by a processor to cause the processor to and the computer executable components comprise: 
a modeling component that generates tool life models using a tool wear data set (Col. 3, line 62 – Col. 4, line 44, process model includes tool life and is developed by including chip breakability; Col. 8, line 22-34, chip breakability as given by effects of tool wear reads on using a tool wear data set), wherein the tool wear data set is based on production data or predetermined data (Col. 8, lines 23- Col. 9, line 48); and 
a recommendation component that generates operating parameters for machining operations based on the tool life models and baseline operational parameters (claims 1-13, cutting conditions; abstract, optimum machining parameters; claim 1, optimum cutting conditions; Col. 14-15, table 3, optimum solutions including 

Referring to claims 1, 9, 15, neither Ono nor Sadler, taken either alone or in obvious combination disclose a system/method/program having all the claimed features of applicant’s instant invention, specifically including: 
a modeling component that generates a tool life model using a tool wear data set; and 
a recommendation component that generates operating parameters for machining based on the tool life model and baseline operational parameters to minimize a total operating cost, wherein the total operating cost is represented by 
C=C T +C F
where
CF=tool/insert usage costs per feature/part,
CT=cost of time per feature/part; and
a component that uses the generated operating parameters to control cutting speed and feed rate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896